Citation Nr: 0912740	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  03-23 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as organic brain syndrome.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in St. Petersburg, Florida which denied the Veteran's 
claim seeking entitlement to service connection for organic 
brain syndrome.  He responded by filing a September 2002 
Notice of Disagreement, and was sent a Statement of the Case 
in July 2003.  He then filed a July 2003 VA Form 9, 
perfecting his appeal of this issue.

The Veteran originally requested a personal hearing before a 
Veterans Law Judge; however, because he is serving a life 
sentence in a state prison, his appearance at a personal 
hearing before a Veterans Law Judge is an impossibility, and 
no additional development is required regarding this request.

In August 2005, the Board denied the claim.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court), which in a December 2007 
memorandum decision, vacated the August 2005 Board decision 
and remanded it to address due process and evidentiary 
deficiencies.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Court in its December 2007 memorandum decision 
specifically found that the VA failed to provide adequate 
reasons and bases for determining that service connection is 
not warranted for the psychiatric disability claimed as 
organic brain syndrome.  Specifically, it was pointed out 
that the favorable medical opinions from Dr. Gilbert were not 
adequately addressed by the VA.   

It was also pointed out that the April 2005 VA medical 
advisory opinion obtained from Dr. Pardo, Staff Psychiatrist 
did not fully address the evidence before him.  While the 
examiner did give an opinion that the findings from the 
service treatment records, to include two borderline 
electroencephalograms, were inconsistent with the diagnosis 
of organic brain syndrome, and made mention of reviewing 
letters from Dr. Gilbert dated October 1975 and December 
1975, the examiner did not specifically address the favorable 
medical opinions from Dr. Gilbert in these letters.  

Specifically, in the October 1975 letter, Dr. Gilbert stated 
that a psychiatric examination of the Veteran while he was in 
jail was suggestive of organic brain syndrome and that it 
appeared that the records of treatment during active service 
at Walter Reed Hospital more likely reflected a diagnosis of 
organic brain syndrome at that time, rather than the 
personality disorder which had been determined to be what he 
was suffering from.  Dr. Gilbert also was of the opinion in 
the December 1975 letter that electroencephalogram results 
done that month confirmed the diagnosis of organic brain 
syndrome.  The VA medical advisory opinion also completely 
failed to address the findings from a November 1984 addendum 
to a psychiatric evaluation of the Veteran by a Dr. Lewis 
where test results and clinical findings were suggestive of 
organic impairment.  Thus, the VA medical advisory opinion is 
incomplete as it failed to fully address the complete medical 
history of record.  See Green v. Derwinski, 1 Vet. App. 121 
(1991) (emphasizes the need for a disability evaluation 
examination report to be based on a full and accurate 
understanding of a Veteran's history).  

Thus a medical opinion is needed which fully addresses the 
complete evidence in this case.  The Board further notes that 
if an examination is deemed necessary to address this matter, 
in light of the Veteran's life imprisonment, the AOJ must 
tailor its assistance to meet the peculiar circumstances of 
confinement as such individuals are entitled to the same care 
and consideration given to their fellow Veterans.  See Bolton 
v. Brown, 8 Vet. App. 185, 191 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file 
to Dr. Pardo for an addendum to his 
opinion regarding the nature and etiology 
of the Veteran's claimed psychiatric 
disability of organic brain syndrome.  If 
this medical examiner is no longer 
available, the claims file should be 
forwarded to the appropriate specialist.  
The claims folder must be made available 
to the examiner and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  The 
history and manifestations of his current 
disability should be described in detail.  
The examiner should address the 
following:  Does the Veteran have any 
current, chronic psychiatric disability 
manifested by organic brain syndrome?  If 
so, is it at least as likely as not that 
any current psychiatric disability 
manifested by organic brain syndrome 
became manifest or if preexisting, became 
aggravated beyond natural progression 
during his period of active service?  In 
answering these questions, the 
examiner(s) must consider and address the 
significance of all service treatment 
records as well as any and all post-
service medical records, to include the 
favorable evidence reported in letters 
from Dr. Gilbert dated October 1975 and 
December 1975 and the November 1984 
addendum to a psychiatric evaluation of 
the Veteran by a Dr. Lewis.  

If it is deemed necessary to schedule the 
Veteran for an examination in order to 
properly address this question, in light 
of the Veteran's incarceration, the 
examination must be tailored in such a 
manner to arrange for his examination in 
prison by VA personnel, a fee-base 
provider contracted by VA, or a prison 
physician at VA expense.  If the VA 
examination simply cannot be conducted 
due to the Veteran's incarceration, the 
AOJ should provide documentation of its 
attempts to obtain the medical 
examination, including any coordinating 
efforts with prison medical staff.  See 
VA Adjudication Procedure Manual, M21-
1MR, Part III, Subpart iv, Chapter 3, 
Section A, Topic 11, Block d.

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.  

2.  Following completion of the 
foregoing, the AOJ should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
opinions rendered by the VA specialist.  
If the examination report does not 
include fully detailed descriptions of 
etiology, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2 (2008) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

3.  After completion of the above, and 
after any additional development deemed 
appropriate, is complete, the AOJ should 
readjudicate the Veteran's claim.  If 
service-connection for a psychiatric 
disorder claimed as organic brain 
syndrome is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
provided appropriate time to respond 
before returning the case to the Board 
for further appellate consideration.

The purposes of this remand are to comply with due process of 
law and to further develop the Veteran's claim.  No action by 
the Veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




